DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Grandin et al. (Pub. No. US 2016/0279889, herein after Grandin) in view of Dua et al. (Pub. No. US 2010/0199406, herein after Dua). With respect to claim 1, Grandin discloses a method for the customization of a footwear (see figures 1-7), more particularly a sports footwear (see paragraph [0001]), wherein the footwear comprises an upper and a sole, wherein the upper comprises at least one or more portions made of a thermoformable material, wherein the method comprises: 
	Heating (heating means 20, see figure 2) the portions made of thermoformable material up to a temperature above a predetermined threshold (see paragraph [0050]); 
	Fitting a foot of a user into the footwear (see paragraph [0051]);
	applying to the footwear, at least at the portions made of thermoformable material (shaping means 30, see figure 3), arranged for, a pressure sufficient to modify the shape of the portions made of thermoformable material, adapting them to the morphology of the foot of the user (once the outer shell has been heated, a pressure is applied to the shell from the outside, so that the shell is pressed against the user's foot, see paragraph [0012]); 
	while the pressure is being applied, allowing the portions made of thermoformable material to cool down to a temperature below the first predetermined threshold (steps of applying the traction force and cooling down the element made of thermoplastic material is (are) preferably carried out while the user's foot is placed in the footwear, see paragraph [0048]); 
	wherein the method provides for selectively heating the portions made of thermoformable material of the footwear, while leaving the remaining portions of the footwear at a substantially unchanged temperature; and 
	wherein, when heating the portions made of thermoformable material, the portions made of thermoformable material are heated on the outside of the upper of the footwear.
	Grandin does not appear to disclose for simultaneously heating said one or more portions made of thermoformable material of said footwear from an inside and from an outside of the footwear. Dua discloses a footwear (see figures 39A-39G) comprising an upper and a sole, wherein the upper comprises at least one or more portions made of a thermoformable material (polymer based material). Wherein the thermoformable material can be simultaneously heated from an inside and from an outside (in order to form the three-dimensional configuration in non-woven textile 100, heat from one or both of plates 111 and 112 is applied to non-woven textile 100 so as to soften or melt the thermoplastic polymer material within filaments 103, see paragraph [0176] and figures 43A-C). Therefore, it would have been obvious to one of ordinary skill in the art to simultaneously heat said one or more portions made of thermoformable material of Grandin footwear from an inside and from an outside of the footwear as taught by Dua, since Dua discloses that heat can be applied to one or both sides of a thermoformable/non-woven polymer textile 100 so as to soften or melt the thermoplastic polymer material.
	With regard to claim 2, the combination of Grandin/Dua discloses wherein heating (heating means 20 may comprise a heat gun or, preferably, an infrared heater) the portions made of thermoformable material of the footwear is carried out with one or more flexible heating element (shaping means 30 comprise a suction device (not shown) intended to generate a suction force and an interface element 32 connected to the suction device and intended to be applied to the outer surface of the element made of thermoplastic material), which adapt to the shape of the portions made of thermoformable material of the footwear.
	With regard to claim 3, the combination of Grandin/Dua discloses wherein while the pressure is being applied, the foot of the user is blocked inside the footwear, thus keeping the pressure constant, irrespective of the weight of the user (the step of applying the traction force to the element made of thermoplastic material and possibly also the steps of heating and cooling down the element made of thermoplastic material is (are) preferably carried out while the user's foot is placed in the footwear, see paragraph [0062]).
	
	Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over either one of Grandin/Dua as applied to claims 1-3 above and further in view of Vertical Foot Alignment Systems PTY Limited (WO 2015/039191, now US Patent No. 10,524,534, herein after Smith). Grandin/Dua as described above discloses all the limitations of the claims except for the footwear comprising a footbed made of thermoformable material. Smith discloses a footwear having a thermoformable material. Smith discloses wherein the footwear comprises a footbed made of thermoformable material and wherein the method comprises at least one retaining element (elasticized wrap 15, see figure 11-12) made of elastic material and shaped for receiving the footbed and for covering the region of the foot sole of the user and for fitting, at least partially, around the region of the heel and around the region of the toes of the user. Therefore, it would have been obvious to one of ordinary skill in the art to add a thermoformable footbed to the footwear of Grandin/Dua to make the footwear better conform to the foot of the wearer.
	With respect to claims 6-8, the combination of Grandin/Dua/Smith discloses wherein the method further comprises: providing a footbed having the shape and size suitable for being inserted into the footwear and made, either partially or totally, of thermoformable material; heating the footbed up to a temperature above a second predetermined threshold (heating the prepared orthotic template for a predetermined period of time at a predetermined temperature to soften the orthotic template, column 2, lines 32-34 of Smith); fitting said footbed, thus heated, to the foot sole of the user See column 2, lines 38-40); applying to the foot of said user, at least at the foot sole, a pressure (weight of the user’s foot) sufficient to modify the shape of said footbed of thermoformable material, adapting it to the morphology of said foot sole of said user; while said pressure is being applied, allowing said footbed to cool down to a temperature below the second predetermined threshold (lifting the heel of the patient's foot to place their weight substantially on the front of their foot; applying a coolant to at least the heel end of the orthotic template; and if desired, performing slight reshaping of the orthotic template or cooling the entire orthotic, see column 2, lines 56-61 of Smith); wherein the footbed, once heated, is inserted into a  retaining element made of elastic material (elasticized wrap 15, see figures 11-12 and 14 of Smith) and shaped for receiving the footbed, and the user’s foot is fitted into said retaining element, with the footbed inserted therein, whereby the footbed is constantly kept adhering to the user's foot sole and aligned with respect to said foot sole; and wherein the footbed is simultaneously heated from both sides (as taught by Dua).

	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Leitner et al. (Pub. No. US 2010/0236101) in view of Dua.  With respect to claim 1, Leitner discloses a method for the customization of a footwear (see figures 20-21), more particularly a sports footwear (see paragraph [0001]), wherein the footwear (11, see figures 20-21) comprises an upper and a sole, wherein the upper comprises at least one or more portions made of a thermoformable material, wherein the method comprises: 
	Heating (heating elements, see paragraph [002]), the portions made of thermoformable material up to a temperature above a first predetermined threshold (see paragraph [0074]);
	Fitting a foot of a user into the footwear;
	Applying pressure to the footwear by the shaping elements (film sack 25 and thermo sock, see figures 20-21), at least at the portions made of thermoformable material, a pressure (valve 22 and hose 23, see paragraph [0075]) sufficient to modify the shape of the portions made of thermoformable material, adapting them to the morphology of the foot of the user;
	while the pressure is being applied, allowing the portions made of thermoformable material to cool down to a temperature below the first predetermined threshold;
	wherein the method provides for selectively heating the portions made of thermoformable material of the footwear, while leaving the remaining portions of the footwear at a substantially unchanged temperature; and 
	wherein, when heating the portions made of thermoformable material, the portions made of thermoformable material are heated on the outside of the upper of the footwear. 
	Leitner does not appear to disclose for simultaneously heating said one or more portions made of thermoformable material of said footwear from an inside and from an outside of the footwear. Dua discloses a footwear (see figures 39A-39G) comprising an upper and a sole, wherein the upper comprises at least one or more portions made of a thermoformable material (polymer based material). Wherein the thermoformable material can be simultaneously heated from an inside and from an outside (in order to form the three-dimensional configuration in non-woven textile 100, heat from one or both of plates 111 and 112 is applied to non-woven textile 100 so as to soften or melt the thermoplastic polymer material within filaments 103, see paragraph [0176] and figures 43A-C). Therefore, it would have been obvious to one of ordinary skill in the art to simultaneously heat said one or more portions made of thermoformable material of  Leitner’s  footwear from an inside and from an outside of the footwear as taught by Dua, since Dua discloses that heat can be applied to one or both sides of a thermoformable/non-woven polymer textile 100 so as to soften or melt the thermoplastic polymer material.
	With respect to claims 2-4, Leitner/Dua discloses wherein the shaping elements comprise at least one shaping element which comprises an inner housing (thermal sock 3, see figures 20-21), which is shaped for receiving the foot of the user, and an outer housing (film sack 25), which defines, with the inner housing, a gap which is connectable to a pressure medium source (valve 22 and hose 23); and wherein the shaping elements comprise a strap (51), arranged for being wound around the at least one shaping element and around the knees of the user for blocking the foot of the user inside the shaping element, thus keeping the pressure constant, irrespective of the weight of the user.
	Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over 
Grander/Dua in view of Pelletier (Pub. No. US 2016/0100694). Garnder/Dua as modified above discloses all the limitations of the claims except for the legs of the user being kept parallel to each other.  Pelletier discloses that use of a knee spacer (cushion or pillow, see figures 3 and 8) is old and conventional, in order to provide leg spacing while keeping the legs of the user parallel and providing padding at the knee to prevent discomforting contact between the medial epicondyle bones and to provide leg alignment for proper posture. Therefore, it would have been obvious to one of ordinary skill in the art to provide a knee spacer to the method of Grander/Dua as taught by Pelletier in order to provide leg spacing and keeping the legs of the user parallel to prevent discomforting contact between the medial epicondyle bones and to provide leg alignment for proper posture.
					Conclusion
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Shown are kits for customization of a footwear analogous to applicant’s instant invention.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JILA M MOHANDESI whose telephone number is (571)272-4558.  The examiner can normally be reached on M-Thurs. 7:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa J Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JILA M MOHANDESI/Primary Examiner, Art Unit 3732                                                                                                                                                                                                        



JMM
11/15/2020